DETAILED ACTION
The action is responsive to the following communications: the Application filed December 21, 2021 and the information disclosure statement (IDS) filed December 21, 2021. This application is a CON of 16/824,268 which claims for foreign priority under 35 U.S.C. 119 (a)-(d) filed 04/05/2019.
Claims 1-20 are pending. Claims 1, 8 and 13 are independent.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 21, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Independent claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over independent claims 1-25 of US Patent No. 11,238,944. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Instant Application
US Patent 11,238,944
Comment
Claim 1. A method for writing to an electrically erasable and programmable non-volatile memory, the method comprising: 
operatively connecting a filter circuit belonging to a communication interface to an oscillator circuit, wherein the communication interface is physically connected to a bus, and wherein operatively connecting the filter circuit comprises transitioning the filter circuit from a disabled state to an enabled state, the enabled state comprising enabling access to functions of the filter circuit, the disabled state comprising a bypass mode corresponding to the filter circuit being non-operational and the oscillator circuit receiving a valid signal; 
generating, by the oscillator circuit, an oscillation signal; and 
regulating the oscillation signal by the filter circuit to generate a clock signal for timing a write cycle.










Claim 1. A method for writing to an electrically erasable and programmable non-volatile memory, the method comprising:
operatively connecting a filter circuit belonging to a communication interface to an oscillator circuit, wherein the communication interface is physically connected to a bus, and wherein operatively connecting the
filter circuit comprises transitioning the filter circuit from a disabled state to an enabled state, the enabled state comprising enabling access to functions of the filter circuit, the disabled state comprising disabling access to functions of the filter circuit; 



generating, by the oscillator circuit, an oscillation signal, wherein the generating comprises  accumulating elementary delays; and
regulating the oscillation signal by the filter circuit to generate a clock signal for timing a write cycle,
wherein the regulating comprises inserting of an additional delay equal to a time constant of the filter circuit into the accumulation of elementary delays, and wherein the accumulation of elementary delays is negligible in duration with respect to the additional delay.
Note footnote1


Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-11, 13-14 and 16-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Garzarolli et al. (US 2007/0153953) in view of e.g., Lee et al. (US 2007/0106836).
Regarding independent claims 1 and 8, Garzarolli et al. teach a method for writing to an electrically erasable and programmable non-volatile memory, the method comprising: 
operatively connecting a filter circuit (FIGS. 1-3: 30) belonging to a communication interface to an oscillator circuit (40), wherein the communication interface is physically connected to a bus (see figures), and wherein operatively connecting the filter circuit comprises transitioning the filter circuit from a disabled state to an enabled state, the enabled state comprising enabling access to functions of the filter circuit, the disabled state comprising a bypass mode2 corresponding to the filter circuit being non-operational and the oscillator circuit receiving a valid signal (see accompanying disclosure, e.g., para. 0034: … the loop filter 30 and thus the control input of the controllable oscillator 40 are disconnected from the output of the phase frequency detector … so that an invalid control value is not generated for the controllable oscillator …);
generating, by the oscillator circuit (40), an oscillation signal (FIGS. 1-3, oscillator output signal); and 
regulating the oscillation signal by the filter circuit to generate a clock signal (see FIGS. 1-3, oscillator output signal, and e.g., para. 0001: … oscillator is provided to generate and output a clock signal) for timing a write cycle.
Garzarolli et al. do not explicitly disclose the clock signal generated by the oscillation signal is for timing a write cycle of a non-volatile memory device.
However, memory controller including clock generation circuit generates write clock to non-volatile memory device is a well-known technology for a type of memory device for its purpose.
For support, of the above asserted facts, see for example, Lee et al. (US 2007/0106836), FIG. 1, generating write clock to drive NVM.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize write clock signal generated by oscillation signal to a non-volatile memory device, for the purpose of generating stable clock signals to drive memory device, and further these conventional technology are well established in the art of the memory devices.
Regarding independent claim 13, Garzarolli et al. and Lee et al., as combined, teach the limitations of claim 13 as set forth above applied to claim 1, except a state machine configured to control write operations in a write cycle timed by a clock signal.
However, it is a well-known technology that a state machine configured to control write operations in a write cycle timed by a clock signal for a type of memory system for its purpose.
For support, of the above asserted facts, see for example, Weddle (US 2009/0063760), FIG. 4 and accompanying disclosure, e.g., paragraph [0023]: write cycle state machine.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize state machine controlling write operation in a write cycle because these conventional technology are well established in the art of the memory devices.
Regarding claims 2, 4 and 14, 16, Garzarolli et al. and Lee et al., as combined, teach the limitations of claims 1 and 13, respectively.
Garzarolli et al. further teach before operatively connecting the filter circuit to the oscillator circuit, operatively disconnecting / connecting the filter circuit from the communication interface (see para. 0034).
Regarding claims 5 and 17, Garzarolli et al. and Lee et al., as combined, teach the limitations of claims 1 and 13, respectively.
Lee et al. and Anderson et al. do not explicitly disclose operatively connecting the filter circuit and the oscillator circuit comprises: providing a signal originating from the oscillator circuit to the filter circuit with a mode selection signal; and providing a signal originating from the filter circuit to the oscillator circuit with the mode selection signal.
However, mode selection in an oscillation circuit is a well-known technology for a type of clock generation circuit for its purpose.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize mode selection in a PLL because these conventional technology are well established in the art of the memory devices.
Regarding claims 6 and 18, Garzarolli et al. and Lee et al., as combined, teach the limitations of claims 1 and 13, respectively.
Garzarolli et al. further teach before regulating the oscillation signal with the filter circuit, adjusting a time constant to a given value with a given precision, wherein the filter circuit comprises the adjustable time constant (see FIGS. 1-3 and generating oscillation signal).
Regarding claim 9, Garzarolli et al. and Lee et al., as combined, teach the limitations of claim 8.
FIG. 4 A-B and accompanying disclosure of Lee et al. further teach regulating the oscillation signal comprises regulating the oscillation signal at a start of each write cycle.
Regarding claims 10 and 19, Garzarolli et al. and Lee et al., as combined, teach the limitations of claims 8 and 13, respectively.
Garzarolli et al. further teach dynamically adjusting the frequency of the oscillation signal comprises counting a number of periods of the oscillation signal for a duration of a time constant, adjusting a level of the frequency of the oscillation signal, and repeating the counting and the adjusting until the number of counted periods closest to a preset targeted number is reached (see FIGS. 1-3, frequency divider for a counter).
Regarding claims 11, Garzarolli et al. and Lee et al., as combined, teach the limitations of claim 8.
Lee et al. further teach generating the clock signal further comprises dividing a frequency of the regulated oscillation signal (e.g., para. 0040: … divider in the second PLL …).

Allowable Subject Matter
Claims 3, 7, 12, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Re independent claims 1, 8 and 13, claims of US Patent recites all the claimed limitations. The various dependent claims are anticipated by/obvious in view of the conflicting patent.
        
        2 	Garzarolli’s disabled state does not explicitly disclose a bypass mode to the filter circuit.
        However, “filter circuit having a bypass mode for a disable state receiving a valid signal by bypassing signals” is a well-known technology for a type of memory device for its purpose.
        For support, of the above asserted facts, see for example, Schlueter et al. (US 2009/0224838), FIG. 3, and accompanying disclosure, e.g., para. 0035: … selectively controls the bypass switch circuits … the lock loop circuit entering a disabled mode of operation generating write clock to drive NVM ..
        It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize bypass mode to the filter circuit, for the purpose of generating stable clock signals to drive memory device, and further these conventional technology are well established in the art of the memory devices.